         Case 2:14-cr-00284-GMN-DJA Document 117 Filed 01/28/21 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   BRETT C. RUFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Email: Brett.Ruff@usdoj.gov
 6   Attorneys for the United States of America

 7
                                   UNITED STATES DISTRICT COURT
 8                                  FOR THE DISTRICT OF NEVADA

 9 UNITED STATES OF AMERICA,                            Case No. 2:14-cr-00284-GMN-DJA

10                Plaintiff,

                          v.                            STIPULATION TO CONTINUE HEARING
11                                                      REGARDING REVOCATION OF
     ANTHONY OSHINSKI,                                  SUPERVISED RELEASE (Seventh Request)
12
                  Defendant.
13

14

15          IT IS HEREBY STIPULATED AND AGREED by and between, Brett Ruff, Assistant

16   United States Attorney, representing the United States of America, and Robert O’Brien,

17   Assistant Federal Public Defender, representing Anthony Oshinski, that the revocation hearing

18   in the above-captioned case, which currently is scheduled for February 3, 2021, be continued by

19   at least seven days and reset to a time and date acceptable to the Court.

20              1. The hearing on Mr. Oshinski’s revocation of supervised release currently is

21                  scheduled for February 3, 2021 at 1:00 p.m.
                2. Counsel for the government will be unable to participate in the hearing on February
22
                    3, 2021, and the assigned U.S. Probation Officer and Mr. Oshinski are agreeable to
23
                    continuing the hearing to facilitate continuity of counsel.
24              3. Mr. Oshinski is at liberty and consents to this continuance.
25

26
       Case 2:14-cr-00284-GMN-DJA Document 117 Filed 01/28/21 Page 2 of 3




 1            4. In light of the forgoing, Mr. Oshinski and the government believe there is good cause

 2               to continue the hearing.
              5. This is the seventh stipulation to continue Mr. Oshinski’s revocation hearing.
 3

 4
          DATED this 26th day of January, 2021.
 5

 6   RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
     Federal Public Defender                           United States Attorney
 7

 8   By /s/ Robert O’Brien                             By /s/ Brett Ruff_
     ROBERT O’BRIEN                                    BRETT RUFF
 9   Assistant Federal Public Defender                 Assistant United States Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   2
26
           Case 2:14-cr-00284-GMN-DJA Document 117 Filed 01/28/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                      Case No. 2:14-cr-00284-GMN-DJA

 4                 Plaintiff,                                      ORDER
 5           v.

 6
     ANTHONY OSHINSKI,
 7
                   Defendant.
 8

 9

10
             IT IS ORDERED that the Revocation Hearing currently scheduled for February 3,
11   2020 be vacated and continued to February 10, 2021, at the hour of 11:00 a.m. in Courtroom

12   7D.
                        28 day of January, 2021.
             DATED this ___
13

14

15                                            HON. GLORIA M. NAVARRO
                                              UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25
                                                   3
26
